           Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION
SCOTT PHILLIP LEWIS,               §
                                   §
Plaintiff,                         §
                                   §
v.                                 §    Civil Action No. 1:21-CV-74
                                   §
WILLIAMSON COUNTY, TEXAS,          §
                                   §
Defendant.

                           PLAINTIFF’S ORIGINAL COMPLAINT
        Plaintiff, Scott Phillip Lewis, files this 40 U.S. C. § 1983 and Americans with Disabilities

Act lawsuit against Defendant, Williamson County, Texas, and would in support thereof

respectfully show the Court as follows:


                                            A. PARTIES

1. Plaintiff, Scott Phillip Lewis, is an individual that is a citizen on the State of Texas.


2. Defendant, Williamson County, Texas, is a county in the State of Texas and may be served

through its County Judge, Bill Gravell, Jr., at 710 S. Main St., #101, Georgetown, Texas.

Service is requested contemporaneously with the filing of this complaint. The policymaker for

the Williamson County Sheriff’s Department was elected Sheriff, Robert Chody, who was an

agent and employee of Williamson County, Texas.


                                        B. JURISDICTION

3. This Court has jurisdiction over the lawsuit because the suit arises under 42 U.S.C. § 1983 and

the American with Disabilities Act, pursuant to 28 U.S.C. § 1331.
           Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 2 of 13




                                            C. VENUE

4. Venue is proper in this district under 28 U.S.C. § 1391(b) because Williamson County, Texas,

is situated in this district and because a substantial part of the events or omissions giving rise to

this claim occurred in this district.


                                 D. CONDITIONS PRECEDENT

5. All conditions precedent have been performed or have occurred.
                                            E. FACTS

6. On or about January 25, 2019, after being arrested in humiliating fashion on national

television, Plaintiff was taken into custody by the Williamson County Sheriff’s Department, and

he suffered a broken shoulder while in their custody due to the policies, procedures and culture

of the Sheriff’s Department. His should remains injured and he has restricted range of motion

and ongoing pain as result of his broken shoulder.


7. Prior to being arrested, Plaintiff was detained for a prolonged period of time to ensure camera

crews of the television show, “Live PD,” could arrive on the scene to record and broadcast.

Plaintiff was transported to a different location after being initially pulled over in his vehicle to

ensure a more suitable filming environment for the television show. The show is not broadcast

live and there is editorial control by Sheriff Chody where he has authority to “pull” a segment

from being broadcast.


8. In 2018, Williamson County’s elected sheriff, Sheriff Chody, was the policy maker for the

Williamson County Sheriff’s Department. Sheriff Chody, entered into a contract for the filming

of “Live PD,” a national television program that purports to show live footage of police

authorities throughout the country. This contract was originally unanimously approved by the


                                                 2
           Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 3 of 13




Williamson County Commissioner’s Court, the governing body of Williamson County, Texas.


9. Live PD capitalizes on commercializing serious criminal justice matters into television

spectacle. Sheriff Chody created a culture around the show that rewarded the escalation of

conflict and violence. The Sheriff’s Office runs the Williamson County Jail, where Plaintiff’s

injuries occurred, and the injuries were a direct result of this culture.


10. Sheriff Chody regularly promoted “Live PD” on social media. He has written that the show

is related to accomplishment of his office’s core duties.       He regularly tweeted and otherwise

promoted the show, and he encouraged and incentivized his officers to create more entertaining

television in furtherance of heightened spectacle and better television ratings.     If an officer’s

interaction with criminal suspects was routine, it was less likely to be broadcast


11. For example, Plaintiff was detained additional lengths of time to ensure he was broadcast on

national television, and the arresting officer featured on Live PD repeatedly pointed out that

during the ordeal Plaintiff urinated on himself. Plaintiff told multiple officers of his mental

health issues including anxiety, and later that day at the Williamson County Jail after

experiencing a panic attack he was assaulted by officers at the jail and physically restrained,

resulting in a broken shoulder. The manner in which Plaintiff was restrained was unlawful and a

result of the culture at the Sheriff’s Department that encouraged escalation of conflict and

unnecessary use of physical force.


12. Additional examples of commercializing the Williamson County Sheriff’s Department for

furtherance of unnecessary escalation of conflict (for better television ratings and a general

behavior pattern of domination to anyone they perceived as inferior) include the following: “Live



                                                   3
          Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 4 of 13




PD” camera crews and the Williamson County Sheriff’s Department physically broke down a

door to effectuate a warrant for arrest, despite the fact that person was at the Williamson County

Courthouse the same day; rather than a routine arrest with no television spectacle, a violent

interaction was created.


13. For further example, when executing a warrant for a non-violent suspect related to a minor

drug offense, a SWAT team was sent and executed a “no-knock warrant” with the use of flash

bang grenades and military gear where a front door was broken and television spectacle created.

This occurred despite the fact that the suspect could have been arrested without incident earlier

in the day when there were no “Live PD” television crews present.


14. For further example, another criminal suspect died after a high speed chase due to the suspect

not dimming his headlights. This minor traffic offense was turned into television spectacle

though an unnecessary police chase that turned deadly after the suspect surrendered to authorities

and despite informing them of his health conditions was repeatedly tased and ultimately died as a

result thereof. Additional examples of excessive force include another suspect who died in June

of 2019 after being repeatedly tased and filmed by “Live PD.” In none of these cases were the

officers disciplined, and Sheriff Chody never used his authority to prevent any of the footage

from being aired.


15. In all of these examples, the television footage after being aired was destroyed by “Live PD,”

despite constituting directly relevant evidence to criminal allegations and subsequent civil suits.

Nevertheless, Sheriff Chody’s repeated tweeted that “Live PD” improved policing despite this

ongoing destruction of evidence and the encouragement of escalation of conflict and unnecessary

physical confrontation.    Williamson County District Attorney Shawn Dick stated, “[T]he


                                                4
           Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 5 of 13




Sheriff’s Office has a responsibility and a duty to get us all the evidence in a case. . . . whoever

they let into a crime scene, we better have the names of those witnesses and the evidence that

they can provide. . .. [For over two years], we’ve never gotten that kind of information.” This

has resulted in certain offenses not being charged due to destruction of evidence.


16. Sheriff Chody created a policy and practice within the department that incentivized violence

and looked the other way regarding alleged violations of civil rights. Not only were officers

rewarded for the use of violence, but allegations of unnecessary violence were not investigated

or punished. Plaintiff in this case made two formal requests for an inquiry into the events that

caused his broken shoulder, but no investigation occurred. Separately, but relatedly, Sheriff

Chody praised officers even after the death of a criminal suspect after an unnecessary police

chase for a minor traffic incident and excessive force thereafter: “You’re doing extremely good .

. . I just wanted to say . . . how proud I am of [the officers], but of all the troops that are on Live

PD.”


17. Officers working for Sheriff Chody demonstrably understood the policy and culture of

creating television spectacle and generally promoting escalation of conflict and physical

confrontation. One employee tweeted after being featured on “Live PD,” that he was “[g]lad we

could make some good TV for the boss man,” and he also tweeted, “Gonna try to get some good

stuff stirred up for y’all tonight.”


18. Sheriff Chody encouraged officers to use excessive force, especially for suspects on “Live

PD.” The policy and culture rewarded “good TV” and it was understood by all who served

under Sheriff Chody. Sheriff Chody authorized awarding the title, “WilCo Badass” to officers

who used physical force or violence; this practice encouraged officers to use force more


                                                  5
          Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 6 of 13




frequently to be in the good graces of Sheriff Chody. Indeed, upon information and belief, only

one officer was terminated after using excessive force during Sheriff Chody’s tenure, and that

officer claimed that he though his use of force would have earned him a gift card rather than a

requested resignation.


19. In August of 2019, the Williamson County Commissioner’s Court, the governing body of

Williamson County, directed Sheriff Chody to cease allowing “Live PD” to film the show in

Williamson County, and Sheriff Chody promptly ignored this directive claiming it was his

exclusive perview. The show continued to film in Williamson County.


20. In May of 2020, the Williamson County Commissioner’s Court filed a lawsuit alleging that

“Sheriff Chody can perform the core duties of sheriff without the live TV show. . . .    Sheriff

Chody seeks social media and TV exposure like a moth to a light bult – and he’s flown out of his

job description to get back on TV.” The lawsuit alleged that “Live PD” jeopardized the safety of

the citizens of Williamson County because it prioritized television “ratings over safety and

proper police work.”


21. Sheriff Chody changed the department’s policy regarding background checks for all potential

deputies, and instead offenses that previously would have disqualified applicants were

overlooked. This policy was criticized by former employees. Sheriff Chody hired unqualified

deputies and approved polies and practices that made for television spectacle at the expense of

the safety of citizens. At the time of Plaintiff’s injuries from excessive force, the “Live PD”

contract was approved by both Sheriff Chody and the Williamson County Commissioner’s

Court. While the citizens of Williamson County voted Sheriff Chody out of office in November

of 2020 (despite his allegations of a rigged election), the Commissioner’s Court never sought to


                                               6
           Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 7 of 13




remove Sheriff Chody from office despite knowledge of his ongling policy of violating the

constitutional rights of the county’s residents.


22. Prior to being the Sheriff of Williamson County, Sheriff Chody had a history of using

excessive force himself. In 1998, when he was a police officer, he used excessive force against a

fifteen year old. The fifteen year old was put in a choke hold and pinned against a vehicle by

Chody until the child suffered seizures. The hold was not released during this episode and the

epileptic seizures became worse, and the City of Austin subsequently paid the victim a $30,000

settlement. Sheriff Chody maintains that he was a “good cop” on the day of this incident.


23. This policy of unnecessary escalation of conflict resulted in the use of force incidents

doubling from the year before “Live PD” and in 2019. Use of force was especially likely for any

suspect recorded on Live PD, and steps were taken to create “good TV” by humiliating and

dominating suspects. This culture and policy and practice permeated the sheriff’s department,

resulting in increased likelihood of unnecessary physical escalation of police matters; this culture

made a criminal suspect with a mental health disorder at increased risk for mistreatment and it

resulted in physical injury in this case where Plaintiff was subjected to excessive force resulting

in physical and likely permanent injury to his shoulder. Training of the department’s staff was

insufficient regarding de-escalation and other mechanisms to deal with criminal suspects who

suffer from a mental health disorder, including but not limited to anxiety or dealing with a

suspect having a panic attack.


24. Sheriff Chody created a policy that prioritized television ratings, promoted violence and

unnecessary escalation of conflict. There was a culture of disregard to criminal suspects with

mental health issues and the mechanisms available to de-escalate or prevent the escalation of


                                                   7
             Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 8 of 13




physical violence or excessive force.


25. In 2017, Williamson County changed the academic standards of its training academy to

lower the amount of training. On information and belief, deputies assigned to work in the

Williamson County Jail received insufficient training, and this resulted in the use of excessive

force for Plaintiff and other criminal suspects.


26. The night of his encounter with “Live PD” and the Williamson County Sheriff’s Department,

Plaintiff was especially nervous because he was being followed by a civilian who Plaintiff

perceived was following him, and though his anxiety would have normally been escalated after

being pulled over by the police, he was made especially anxious after being detained to then

perform a sobriety test on national television. During his encounter, Plaintiff perceived the

officers and film crew to be attempting to escalate the matter or provoke him. None of this was

aired on the show, and all of the footage that would corroborate his version of events was

destroyed.


27. As a result of being ridiculed on the show, Plaintiff suffered significant harm including the

loss of his employment and significant emotional distress. As a result of having his shoulder

broken, Plaintiff suffered significant harm. The injury occurred when he began banging on the

wall of his cell because of the anxiety he was suffering having learned that he was broadcast on

national television that night; a group of officers gathered around his cell and one came in using

excessive force that caused significant physical injury to Plaintiff. Plaintiff was pinned by the

officer in a way that caused his injury and this injury would have been avoided but for the

polices of the department and the lack of training and the general toxic masculinity that

permeated the department under Sheriff Chody’s leadership. Plaintiff had previously disclosed


                                                   8
           Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 9 of 13




he was suffering from mental health issues to officers that evening upon his detention.


28. Plaintiff subsequently attempted to file an internal complaint within the Williamson County

Sheriff’s Department on multiple occasions. He traveled to the Williamson County Jail to make

a complaint and request an investigation, but the sheriff’s department has no written record

reflecting his complaint or request despite the fact that he made the complaint and request.


29. After filing his second request and complaint, Plaintiff was informed of the resolution of his

request for investigation and complaint: a one page document simply stating “False/Not true.”

Despite Plaintiff’s subsequent attempts to request an investigation into the incidents giving rise

his shoulder injury, no investigation occurred. This is also true regarding his allegations that he

was detained for a prolonged period of time prior to being filed by “Live PD” to give the crew

time to get there and of his mistreatment thereafter.


30. After being released, Plaintiff sought medical attention when the pain in his shoulder would

not abate. Plaintiff had a previous injury to his shoulder that was injured. However, after being

diagnosed with a broken shoulder he was directed to continue physical therapy but unfortunately

the shoulder remains injured and has limited range of motion and significant pain as a result of

the excessive force he suffered caused by above-described policies (and lack of policies and

proper training).


            F. COUNT 1— FOURTH AMENDMENT § 1983 MONELL CLAIM

31. Plaintiff incorporates by reference all of the foregoing and further allege as follows:


32. The conduct described in this Count constitutes excessive force in violation of the Fourth

Amendment of the United States Constitution, as incorporated in the Fourteenth Amendment.


                                                  9
          Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 10 of 13




33. At all times relevant to this lawsuit, the officers wore their official department uniforms and

were acting within the course and scope of their duties as officers within the Williamson County

Sheriff’s Department. Sheriff Chody was the lead of the department and was the policymaker

for all matters related to the activities of the Williamson County Sheriff’s Department.


34. Williamson County ratified or had in existence the following policies and practices in place:

humiliation of suspects on “Live PD” was encouraged; escalation of physical and unnecessary

violence was encouraged and incentivized; excessive force was rewarded; training was

inadequate for de-escalation of force; hiring unqualified officers and failing to punish bad

behavior or to train how to deal with citizens experiencing a panic attack or otherwise suffering

from a mental health disorder.


35. Williamson County, including Sheriff Chody, took no action to investigate the claims made

by Plaintiff, and to the extent that there was one it was insufficient and practically non-existent.

Defendant violated Plaintiff’s constitutional rights by failing to supervise, incentivizing

excessive force, failing to train, resulted in excessive force suffered by Plaintiff, which violates

his constitutional rights. Sheriff Chody was deliberately indifferent to the known and obvious

consequences of these polices, practices and customs.         Williamson County was aware of,

authorized and encouraged these polices at the time of Plaintiff’s injuries. Sheriff Chody was

actually aware of the facts from which any reasonable policymaker could draw the inference that

a substantial risk of serious harm existed.    He knew of that risk but did not care because he

valued fame and twitter followers more than the constitutional rights of the citizens of

Williamson County. Sheriff Chody was aware of the policies and promotion of the use of

excessive force and unnecessary escalation involving physical confrontation and all other



                                                10
          Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 11 of 13




allegations herein because he sought them and designed them. It was apparent that these policies

constituted obvious and apparent constitutional violations, and that these results were highly

predictable as a result of Williamson County’s policies.


36. Each described policy described herein was actually known, constructively known or

otherwise acknowledged by Williamson County.             Its chief policy maker for the sheriff’s

department was Sheriff Chody. These policies were drafted with deliberate indifference to

Plaintiff’s constitutional rights. The known and obvious consequence of these polices is that

ongoing violations of constitutional rights would be regularly repeated and encouraged to be

repeated. The violations alleged herein were highly predictable as a consequence of these

policies, which were a cause of the constitutional injuries and deprivations alleged herein,

resulting in significant physical and emotional harm to Plaintiff, including but not limited to a

broken shoulder and ongoing pain associated therewith.


             G. COUNT 2—AMERICANS WITH DISABILITIES ACT CLAIM

37. Plaintiff incorporates by reference all of the foregoing and further allege as follows:


38. The American with Disabilities Act provides, “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subject to discrimination by such entity.”

42 U.S.C. § 12132. The Act requires Williamson County to reasonably accommodate people

with disabilities or who are otherwise qualified. Plaintiff’s anxiety and depression and related

mental health disorders constitute significant limits to cognitive thinking and concentration that

are covered by the Act.




                                                 11
           Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 12 of 13




39. Williamson County violated Title II of the Act by refraining from using physical force and

excessive force after Plaintiff identified his mental health issues.


                                          H. DAMAGES

40. Plaintiff incorporates by reference all of the foregoing and further allege as follows: The acts

and omissions of Williamson County were the moving force causing Plaintiff’s injuries. Plaintiff

seeks compensatory damages related to his injuries suffered at the hands of Williamson County.

Defendants conduct was motivated by evil motive or intent or otherwise involved reckless or

callous indifference to the protected rights of Plaintiff and therefore Plaintiff seeks punitive

damages.    As a direct and proximate result of defendant’s conduct, plaintiff suffered the

following injuries and damages:


       a. Medical expenses in the past and future.

       b. Physical pain and mental anguish in the past and future.

       c. Lost earnings.

       d. Loss of earning capacity.


                                 I. ATTORNEY FEES & COSTS
41. Plaintiff is entitled to an award of attorney fees and costs under 42 U.S.C. § 12205 and 29

U.S.C. § 784a, 42 U.S.C. § 1988, and as otherwise allowable by law.


                                        J. JURY DEMAND

42. Plaintiff asserts his rights under the Seventh Amendment of the U.S. Constitution and

demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.




                                                  12
          Case 1:21-cv-00074-LY Document 1 Filed 01/25/21 Page 13 of 13




                                          K. PRAYER

42. For these reasons, plaintiff asks for judgment against defendant for the following:

       a. Actual, compensatory, and punitive damages;

       b. Prejudgment and postjudgment interest;

       c. Reasonable and necessary attorney’s fees and expenses including expert fees;

       d. Costs of suit.

       e. All other relief the Court deems appropriate.

                                      RESPECTFULLY SUBMITTED,

                                      OSBORN LAW FIRM, P.C.

                                      By: /s/Chris Osborn                       .
                                         Christopher D. Osborn
                                         State Bar No. 24037221
                                         2403 N. Main Street
                                         Taylor, Texas 76574
                                         512-275-6593
                                         512-309-5317 fax
                                         chris@osbornpc.com

                                          ATTORNEY FOR SCOTT PHILLIP LEWIS




                                                13
